Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Exemplary references include:
a) Paulrajan (US 20160155187):”A provider may select, and the virtual reality device may provide a set of predetermined interactions with the location…Implementations, described herein, may assist a virtual reality control device in generating and updating a customized virtual reality user environment using user information to intelligently customize a user experience therein. In this way, an operator of the virtual reality control device may provide interactive virtual customer service, shopping, training, or the like to a user without requiring that the user be physically present in a store.” (par. 0010); “By providing a customized virtual reality user environment via a virtual reality device, a store operator may provide in-store experiences to users unable to visit a brick-and-mortar store (e.g., a physical store) due to illness, disability, lack of transportation, inconvenient location, laziness, or the like.” (par. 0012); 
b) Oser (US 20210004137): “[T]echniques for enabling a retail experience in a computer-generated reality environment. In some embodiments, the techniques include: generating a computer-generated reality environment, including presenting a virtual object representing a product in the computer-generated reality environment; providing a communication session with a remote user of the product while presenting the virtual object representing the product in the computer-generated reality environment; and while providing the communication session, adjusting the presentation of the virtual object representing the product in the computer-generated reality environment using information received from the communication session.” (abstract); “The salesperson is capable of communicating with the user and manipulating virtual objects displayed in CGR environment 204. Thus, inputs provided by the salesperson can effect a change in CGR environment 204 that is experienced by both the user and the salesperson. For example, the salesperson can manipulate the position of a virtual object, and the user can see, via device 200, the manipulation of the virtual object in CGR environment 204.” (par. 0054)
c) Keeler (US 20190066198): “[M]ethods, and/or apparatus can provide virtual shopping customer support to a virtual reality device and/or an augmented reality device, among others, of a user/customer. In one or more embodiments, a virtual reality environment is displayed via, e.g., augmented reality or virtual reality devices to present an augmented and/or simulated reality substitute for a live person (e.g., an avatar of a person) within one or more user experiences in semantic context with environmental elements, such as shopping, walking down a street, viewing a video, viewing a picture, etc., and wherein the simulated person is configured to illustrate/demonstrate one or more aspects, configurations, and/or features of a user interactive virtual product or augmentation of a physical product…In one or more embodiments, a service representative can utilize the virtual reality environment to illustrate and/or demonstrate one or more features and/or operations of a product for sale or of a product for which service is desired by the customer.” (abstract);
d) NPL “8 Examples of Augmented Reality that Made an Impact”: “One of the biggest benefits to AR… is that it makes demoing products easier…Sales reps don’t have to think twice about showcasing these products to potential customers when they can do so by opening an app on their phone.”(page 8).
e) NPL “5 WAYS TO RETROFIT YOUR B2B PRODUCT DEMOS FOR THE AGE OF SOCIAL DISTANCING”: Disclosure of interactive 3D models for customers to virtually explore/experience a product (pages 2-4)
However, no legally permissible combination of references teaches all of the specifically enumerated features of independent claims inclusive of:
“a master server configured to implement a game engine to provide a virtual environment with a model of the product, the master server further configured to a provide a library of predefined story blocks related to the model of the product; and 
a plurality of servers in communication with the master server to initiate a session for virtual demonstration of the product over a network, 
wherein at least one server in the plurality of servers acts as a host server in the session with the host server being associated with a host user of the virtual demonstration of the product, and one or more of other servers in the plurality of servers act as one or more client servers in the session with each of the one or more client servers being associated with a client user in the virtual demonstration of the product, 
wherein the host server is configured to allow the host user to define a timeline with one or more story blocks from the library of predefined story blocks, and wherein the one or more client servers are configured to present the defined timeline for viewing of the one or more client users associated therewith and allow the client user to navigate one or more of the defined timeline and the virtual environment independently of the host server”.
At best, the references (principally Paulrajan) disclose use of virtual/augmented reality products that allow a salesperson/business to remotely demonstrate a product to a prospective customer. The references do not teach or suggest distinct master servers, host servers and client servers that collectively provide for a virtual environment by which a client may present a virtual demonstration of a product.

Claims 19-36 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443